Citation Nr: 0903286	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to July 6, 2005, 
for the grant of a 10 percent rating for right sciatica.

2.  Entitlement to an effective date prior to July 6, 2005, 
for the grant of service connection for a lumbar spine 
surgical scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1997.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO granted 
service connection for residuals of a herniated nucleus 
pulposus surgery with right sciatica and assigned a 40 
percent disability rating, effective July 31, 1997.

2.  The veteran did not appeal the September 1998 rating 
decision and that decision became final.

3.  VA received the veteran's claim for a separate 
compensable rating (10 percent or higher) for right sciatica 
on July 6, 2005.  

4.  In a December 2005 rating decision, the RO granted a 10 
percent disability rating, effective July 6, 2005.  The 
veteran filed a timely notice of disagreement with the 
effective date.

5.  Prior to July 6, 2005, the veteran had not filed a claim, 
an informal claim, or an intent to file a claim for a 
compensable rating for right sciatica.

6.  The evidence does not show that the veteran's right 
sciatica worsened in severity prior to July 6, 2005; a 
compensable disability rating was not factually ascertainable 
until July 6, 2005. 
 
7.  The veteran's claim for service connection for a lumbar 
spine surgical scar was received on July 6, 2005.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than July 6, 
2005, for the grant of entitlement to a separate 10 percent 
rating for right sciatica have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.114, 3.155, 3.157, 3.159, 3.400, 
Diagnostic Code (DC) 8720 (2008).

2.  The criteria for an effective date earlier than July 6, 
2005, for the grant of service connection for a lumbar spine 
surgical scar have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5110(West 2002); 38 C.F.R. 
§§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim for a 10 Percent Rating for 
Right Sciatica

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board will review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazen, 10 Vet. App. at 
521.

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed. 
38 C.F.R. § 3.157. 
 
"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez Court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez Court stated that when 38 C.F.R. § 
3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Court also 
pointed out that the provisions of 38 C.F.R. § 3.155(a) made 
clear that there was no set form that an informal written 
claim must take.  All that was required was that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department" and 
"identify the benefits sought."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The severity of sciatica is rated under DC 8520 for paralysis 
of the sciatic nerve.  Under these rating criteria, a 
compensable rating can be assigned when mild incomplete 
paralysis of the sciatic nerve is shown (DC 8520).  
 
In this case, the veteran contends that he is entitled to an 
effective date for his 10 percent rating the day after he was 
discharged from service, July 31, 1997, when he was 
originally granted service connection for residuals of a 
herniated nucleus pulposus surgery with right sciatica.  
Essentially, he argues that his right sciatica warranted a 
separate compensable rating for that time period.

Historically, the Board notes that the veteran was originally 
granted service connection for right sciatica pursuant to a 
September 1998 rating decision, in which the RO assigned a 40 
percent disability rating effective July 31, 1997, the day 
immediately following his active duty discharge for residuals 
of a herniated nucleus pulposus surgery with right sciatica.  
He did not disagree and the decision became final.  Final RO 
decisions are accepted as correct in the absence of an 
assertion of clear and unmistakable error (CUE).

The veteran's claim for a separate compensable rating for 
right sciatica was received by VA on July 6, 2005.  
Specifically, in correspondence dated July 2005, he requested 
a compensable rating for his right leg pathology "be granted 
back to the date of the original claim for the 
[i]ntervertebral disc syndrome."  In October 2005, he 
provided medical records showing that his right sciatica had 
increased in severity.  

As an initial matter, the Board notes that the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the 
remaining spinal regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amended 
regulations at Note (1) provided that that the RO should 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code, the award 
of separate compensable ratings for these manifestations.  
 
38 C.F.R. § 3.114(a) provides for effective dates in 
situations where an award is made pursuant to a liberalizing 
law, stating that '[i]f a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law . . . benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request."  

However, the amended provision of the spinal regulations 
directing separate ratings for objective neurologic 
abnormalities is not a more liberalizing law because the 
regulations existent at the time the veteran was awarded 
service-connection in 1998 already provided for the 
assignment of separate disability rating for separate 
manifestations resulting from a single injury.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of 
Appeals for Veterans Claims held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury when 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  

Therefore, the Board finds that the amended spine regulations 
authorizing separate compensable ratings for neurological 
manifestations are not considered a "liberalizing law" in 
this particular case. 

In considering whether the veteran is entitled to an earlier 
effective date, the Board has closely reviewed the claims 
file, and the record reveals no formal or informal claim for 
increased benefits prior to July 6, 2005.  There are no VA or 
uniformed services medical records that may form the basis of 
an informal claim for increased benefits.  

In fact, no correspondence regarding the severity of his 
right sciatica or back disability was received since the 
September 1998 rating decision that awarded service 
connection until his increased rating claim was received on 
July 6, 2005.  Therefore, July 6, 2005, is the date that the 
veteran's claim was received for purposes of establishing an 
effective date.

As a result of the veteran's July 2005 increased-rating 
claim, the RO awarded a separate disability rating to 10 
percent in December 2005, with an effective date of July 6, 
2005.  He filed a timely disagreement, arguing that he was 
entitled to an effective date prior to July 6, 2005, because 
he felt he was entitled to a 10 percent disability rating for 
right sciatica in July 1997, the effective date for his 
original award of service connection.  For the reasons set 
forth below, the Board finds that there is no legal basis for 
the assignment of a 10 percent rating prior to July 6, 2005.  

As stated above, the law provides that, for an award of 
increased compensation, the effective date will be the 
earliest date that it is factually ascertainable that an 
increase in disability occurred, if the increased-rating 
claim is received within one year from that date.  Therefore, 
in order to be entitled to an effective date prior to July 6, 
2005, the date his increased rating claim was received, it 
must be "factually ascertainable" that he was entitled to a 
higher rating during the period from July 6, 2004, to July 6, 
2005.  

There is no medical evidence of record related to the 
veteran's right sciatica from July 2004 (one year prior to 
the date he filed the claim) to July 2005.  Thus, there are 
medical records reflecting that he was entitled to a higher 
rating for his right sciatica prior to July 6, 2005.  In 
fact, he first submitted medical evidence reflecting 
complaints of and treatment right leg pain by a private 
physician in October 2005.  In that letter, the physician 
indicated that he had been treating the veteran for a back 
condition for several years and stated that the veteran "now 
has chronic back pain which radiates down to his right leg," 
suggesting only a recent onset of right leg pathology 
(emphasis added).  

Moreover, a review of VA treatment records beginning July 
2004 reflects that the veteran first complained of right leg 
pain in January 2006, after he filed his claim for a 
compensable rating.  Significantly, there are no VA treatment 
records of record during the time period between July 2004 
and July 2005 that would establish that a compensable rating 
for an increase in disability for right sciatica was 
ascertainable.  

As the medical evidence does not suggest entitlement to a 
compensable rating for right sciatica in the one year prior 
to the date his claim was received, the Board finds that a 
compensable disability rating was not factually ascertainable 
until July 6, 2005.

The Board acknowledges the veteran's statements alleging that 
the effective date for his increased rating should be 
retroactively extended back to July 31, 1997, the effective 
date of his original grant of service connection for 
residuals of a herniated pulposus disc surgery with right 
sciatica.  

However, the law, by which the Board is bound, provides that 
a claim for an increased rating will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred within one year from the date the 
increased-rating claim is received.  Thus, medical treatment 
records dated prior to July 6, 2004, cannot establish an 
effective date earlier than the date he filed his claim for 
an increased rating.  

For these reasons, the Board finds that the assignment of a 
10 percent rating for right sciatica can be no earlier than 
July 6, 2005, the earliest date it is factually ascertainable 
that an increase in disability had occurred within the one-
year period prior to his claim.        

The Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the veteran's claim for an effective date prior to July 6, 
2005, the Board is unable to grant the benefits sought.  

Earlier Effective Date Claim for Service Connection for 
Spinal Scar

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In this case, the veteran seeks an effective date earlier 
than July 6, 2005, for a grant of service connection for a 
lumbar spine surgical scar.  Specifically, he asserts that 
the grant of service connection should be effective July 31, 
1997, the effective date for his award of service connection 
for residuals of a herniated nucleus pulposus surgery.

In deciding this case based on its application of the law to 
the pertinent facts, the Board notes that the "date of 
receipt" of claim means the date on which the claim was 
received by VA, except as to specific provisions for claims 
received in the State Department, the Social Security 
Administration, or the Department of Defense.  38 C.F.R. § 
3.1(r).  

Here, the veteran does not assert that he filed his claim 
with VA or the designated Departments for service connection 
for his scar.  In fact, during a video hearing before the 
undersigned Veterans Law Judge in July 2008, he indicated 
that he did not file a claim for his lumbar spine scar.  
Hearing transcript (T.) at 5.  Rather, he asserted that he 
"provided . . . the documentation [he] was given from [his] 
Medical Board and assumed it was all taken care of."  T. at 
5.  Further, he explained that he was unaware that he could 
submit a claim for his scar until 2005.  T. at 7. 

Importantly, prior to July 6, 2005, the record contains no 
statement or communication submitted to VA that constitutes a 
claim for service connection for a lumbar spine surgical scar 
or reflects an intent to apply for service connection for 
residual scarring.   38 C.F.R. § 3.155(a) (2008).  The 
veteran's original claim for compensation benefits in August 
1997 indicated that he was seeking service connection for a 
herniated L4-5 disc, bilateral knee pain, a left leg 
hamstring muscle, bilateral hearing loss and tinnitus, right 
leg nerve pain, and a scratched retina of the right eye.  
Significantly, he did not request service connection for his 
lumbar spine surgical scar. 

Moreover, during the veteran's September 1997 VA examination 
conducted to evaluate the residuals of his status post 
surgical procedures for a herniated nuclear pulposus, he did 
not relay any complaint of scar symptomatology.  In fact, 
upon physical examination, the VA examiner indicated 
"normal" findings of the skin with the exception of 
onychomycosis with hyperkeratosis of the bilateral great 
toenails.   

Importantly, even if the veteran was entitled to service-
connection for residual scarring at the time he first applied 
for compensation benefits in 1997, the evidence of record 
does not indicate that VA was in receipt of the claim at any 
time prior to July 6, 2005.  Moreover, the evidence does not 
show that he was entitled to a compensable rating prior to 
that time.  

The law and regulations provide that the effective date of an 
award based on an original claim for pension benefits, as is 
the case here, shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (emphasis added).  

Because the veteran's application for service connection for 
a lumbar spine surgical scar was not received by VA until 
July 2005, regardless of whether entitlement to compensation 
benefits arose at an earlier date, he is not entitled to an 
earlier effective date prior to July 6, 2005, as a matter of 
law.   
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for an earlier 
effective date for service connection for a lumbar spine 
surgical scar, the Board is unable to grant the benefits 
sought. 

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the veteran's claim for service connection for a lumbar 
spine surgical scar, this claim arises from his disagreement 
with effective date assigned following the grant of a 
compensable rating.  Courts have held that once a claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
needed under VCAA.

As to the veteran's claim for an earlier effective date for a 
compensable rating increase for right sciatica, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in August 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

Moreover, with respect to the Dingess requirements, in June 
2008, the RO provided the veteran with notice of what type of 
information and evidence was needed to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, the RO associated the private 
medical records and VA treatment records with the claims 
file.  Further, he was afforded a VA examination with regard 
to the issues on appeal in August 2005.  Significantly, there 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim. 

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An effective date prior to July 5, 2006, for the assignment 
of a 10 percent rating for right sciatica is denied.

An effective date earlier than July 5, 2006, for the grant of 
service connection for a lumbar spine surgical scar is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


